DREYFUS DYNAMIC ALTERNATIVES FUND, INC. Class/TickerA DDYAX C DDYCX I DDYIX PROSPECTUS March 8, As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. [LOGO] BNY MELLON®Dreyfus[LOGO] ASSET MANAGEMENT CONTENTS FUND SUMMARY Fund Summary FUND DETAILS Goal and Approach Investment Risks Management SHAREHOLDER GUIDE Choosing a Share Class Buying and Selling Shares General Policies Distributions and Taxes Services for Fund Investors Financial Highlights FOR MORE INFORMATION See back cover. FUND SUMMARY INVESTMENT OBJECTIVE The fund seeks total return (consisting of capital appreciation and income) that approximates or exceeds the total return of a diversified portfolio of hedge funds included in the HFRI Fund Weighted Composite Index. FEES AND EXPENSES This table describes the fees and expenses that you may pay if you buy and hold shares of the fund.You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $50,000 in certain funds in the Dreyfus Family of Funds.More information about these and other discounts is available from your financial professional and in the Shareholder Guide section on page 14 of the prospectus and in the How to Buy Shares section on page B-48 of the fund's Statement of Additional Information (SAI). Class A Class C Class I Shareholder fees (fees paid directly from your investment) Maximum sales charge (load) imposed on purchases (as a percentage of offering price) 5.75 none none Maximum deferred sales charge (load) (as a percentage of lower of purchase or sale price) none 1.00 none Redemption fee (as a percentage of amount redeemed) (charged only when selling shares you have owned for less than 60 days) 2.00 2.00 2.00 Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 1.00 1.00 1.00 Distribution (12b-1) fees none .75 none Other expenses* shareholder services fees .25 .25 none other expenses of the fund .40 .40 .40 other expenses of the fund's subsidiary .15 .15 .15 Total annual fund operating expenses 1.80 2.55 1.55 Fee waiver and/or expense reimbursement (.35 ) (.35 ) (.35 ) Total annual fund operating expenses (after fee waiver and/or expense reimbursement) 1.45 2.20 1.20 * Other expenses are based on estimated amounts for the current fiscal year. Dreyfus has contractually agreed, until March 31, 2011, to waive receipt of its fees and/orassume the direct expenses of the fund, and the operating costs of the subsidiary, so that the expenses of none of the classes (excluding the fund's Rule 12b-1 fees, shareholder services fees, taxes, interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) exceed 1.20%.In addition, Dreyfus has contractually agreed, until March 31, 2011 and thereafter for so long as the fund invests in the subsidiary, to waive the management fee it receives from the fund in an amount equal to the management fee paid to Dreyfus by the subsidiary.This undertaking may not be terminated after March 31, 2011 unless Dreyfus obtains the prior approval of the fund's board. EXAMPLE The Example below is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the fund's operating expenses remain the same.The one-year example and the first year of the three-year example are based on net opertaing expenses, which reflect the expense waiver/reimbursement by Dreyfus. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years Class A $714 $1,077 Class C $323 $760 Class I $122 $455 You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years Class A $714 $1,077 Class C $223 $760 Class I $122 $455 PORTFOLIO TURNOVER The fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio).A higher portfolio turnover may indicate higher transaction costs and may result in higher taxes when fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the fund's performance. PRINCIPAL INVESTMENT STRATEGY To pursue its goal, the fund follows a hedge fund beta replication strategy designed to provide investment exposure to a diversified portfolio of hedge funds included in the HFRI Fund Weighted Composite Index (HFRI Index), combined with a managed futures replication strategy designed to mitigate the downside risks of its hedge fund beta replication strategy.The investment process assumes that the beta exposure of hedge funds as an asset class exposes them to systematic market risk, which can adversely affect their performance during periods of high market volatility.Managed futures are considered to be negatively correlated to stock markets.The fund normally will use extensively derivative instruments, particularly futures, options, swaps and forward contracts, on U.S. and non-U.S. equity and fixed income securities, securities indices, currencies, commodities and other instruments.The HFRI Index is a fund-weighted (equal-weighted) index designed to measure the total returns (net of fees) of the approximately 2,000 hedge funds that comprise the Index.Constituent funds must have either $50 million under management or a track record of greater than 12 months.The HFRI Index consists only of hedge funds, the fund does not invest in hedge funds. In selecting investments to approximate the total return of a diversified portfolio of hedge funds included in the HFRI Index, the fund's portfolio managers estimate the market exposures (or betas) that drive the aggregate returns of those hedge funds.In selecting investments to mitigate the downside risks of the fund's hedge fund beta replication strategy, the fund's portfolio managers estimate the beta exposures that drive the aggregate returns of a diversified group of commodity trading advisors that use momentum or long volatility strategies managing funds included in the HFRI Index.Commodity trading advisors are those hedge funds included in the HFRI Index that are registered with the Commodity Futures Trading Commission as commodity trading advisors.To determine the allocation of fund assets to the hedge fund beta replication strategy and managed futures replication strategy, the portfolio managers use a proprietary macro risk allocation model. The fund's portfolio managers implement the fund's investment process and gain beta exposures to specific asset classes using primarily a combination of long or short positions in equity index futures and options, U.S. Treasury and foreign sovereign bond futures, currency forward contracts,commodity and commodity index futures, and index total rate of return swaps.Futures contracts generally are standardized, exchange-traded contracts that provide for the sale or purchase of a specified financial instrument or currency at a future time at a specified price.An option on a futures contract gives the purchaser the right (and the writer of the option the obligation) to assume a position in a futures contract at a specified exercise price within a specified period of time.A forward contract involves an obligation to purchase or sell a specific currency at a future date at a price set at the time of the contract.Total return swaps are contracts or agreements that give the fund the right to receive the appreciation in the value of a specified security, index, currency or other instrument in return for a fee paid to the counterparty, which typically is an agreed upon interest rate.The fund may be required to segregate liquid assets, or otherwise cover its obligations, relating to the fund's transactions in derivatives.The fund also may invest in structured notes (i.e., specially designed debt instruments whose return is determined by reference to an index, security or commodity); exchange-traded funds (ETFs), such as those that are designed to track the performance of an index; exchange-traded notes (ETNs), which are debt securities typically designed to track the performance of an index; and equity and fixed-income securities. The fund also may gain exposure to the performance of commodity markets through investments in a wholly-owned and controlled subsidiary of the fund that invests primarily in commodity-linked securities and derivatives (including futures, options and swap contracts) and fixed-income securities.The fund expects that it may hold a significant portion of its assets in U.S. government securities, short-term and high quality debt securities, money market instruments, cash and other cash equivalents to collateralize its derivatives positions. The fund is "non-diversified" under the Investment Company Act of 1940, as amended, and may invest more of its assets in fewer issuers than "diversified" mutual funds. PRINCIPAL RISKS An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The fund's share price fluctuates, sometimes dramatically, which means you could lose money. · Derivatives risk.A small investment in derivatives could have a potentially large impact on the fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Certain types of derivatives involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk and pricingrisk.The derivatives in which the fund may invest may be issued by companies in the financial services sector, including the banking, brokerage and insurance sectors.As a result, events affecting the financial services sector may cause the fund's net asset value per share to fluctuate.Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument. · Leveraging risk.The use of leverage, such as entering into futures contracts and forward currency contracts, engaging in forward commitment transactions, and engaging in reverse repurchase agreements, may magnify the fund's gains or losses.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself. · Alternative asset categories and investment strategies risk.The fund does not invest in hedge funds. The fund, however, seeks investment exposure to the asset categories and investment strategies that drive the aggregate returns of a diversified portfolio of hedge funds and commodity trading advisors included in the HFRI Index.Hedge funds are often illiquid and highly leveraged, and invest in asset categories or utilize investment strategies that may be alternative or non-traditional and highly volatile.Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. · Index/tracking error risk.The fund is not an index fund. The fund, however, follows a hedge fund beta replication strategy combined with a managed futures replication strategy.The HFRI Index may not provide an accurate representation of hedge fund returns or the returns of commodity trading advisors managing funds using momentum or long volatility strategies.Even if the HFRI Index provides an accurate representation of hedge fund returns generally and the returns of such commodity trading advisors, because the fund's investment process is based on an assessment of historical data related to the HFRI Index, the fund's performance may not replicate the returns of the HFRI Index or the returns of the commodity trading advisors included in the HFRI Index during any period of time.To the extent that data turns out not to be predictive of future events, the returns of the fund may differ significantly from the returns of hedge funds generally or the returns of the HFRI Index and commodity trading advisors. · Management risk.Management risk is the risk that the investment process used by the fund's portfolio managers could fail to achieve the fund's investment goal and cause your fund investment to lose value.The fund should be considered a speculative investment entailing a high degree of risk and is not suitable for all investors. · Credit risk.Failure of an issuer or guarantor of a fixed-income security, or the counterparty to a derivatives transaction, to make timely interest or principal payments or otherwise honor its obligations, could cause the fund to lose money. · Commodity sector risk.Exposure to the commodities markets may subject the fund to greater volatility than investments in traditional securities.The values of commodities and commodity-linked investments are affected by events that might have less impact on the values of stocks and bonds.Investments linked to the prices of commodities are considered speculative. · Subsidiary risk.By investing in the subsidiary, the fund will be indirectly exposed to the risks associated with the subsidiary's investments.Changes in applicable laws governing the subsidiary could prevent the fund or the subsidiary from operating as described in this prospectus and could negatively affect the fund and its shareholders. · Foreign investment risk.To the extent the fund has investment exposure to foreign markets, the fund's performance will be influenced by political, social and economic factors affecting investments in foreign issuers, including exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. · Foreign currency risk.Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund's share price may fall dramatically. · Short sales risk.The fund may make short sales, which may involve substantial risk and "leverage."Short sales expose the fund to the risk that it will be required to "cover" the short position at a time when the underlying instrument has appreciated in value, thus resulting in a loss to the fund. · Non-diversification risk.Because the fund may invest a relatively high percentage of its assets in a limited number of issuers, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · Tax risk.As a regulated investment company, the fund must derive at least 90% of its gross income for each taxable year from sources treated as "qualifying income" under the Internal Revenue Code of 1986, as amended.The fund intends to achieve exposure to currency markets primarily through entering into forward currency contracts, and to commodity markets primarily by investing in the subsidiary.The tax treatment of some of the fund's foreign currency-denominated or commodity-linked positions and the fund's investment in the subsidiary may be adversely affected by future legislation, Treasury regulations or guidance issued by the Internal Revenue Service that could affect the character, timing or amount of the fund's taxable income or any gains and distributions made by the fund. PERFORMANCE As a new fund, past performance information is not available for the fund as of the date of this prospectus.Annual performance returns provide some indication of the risks of investing in the fund by showing changes in performance from year to year.Comparison of fund performance to an appropriate index indicates how the fund's average annual returns compare with those of a broad measure of market performance.The fund's past performance (before and after taxes) is no guarantee of future results. PORTFOLIO MANAGEMENT The fund's investment adviser is Dreyfus.Dreyfus has engaged its affiliate, Mellon Capital Management Corporation, to serve as the fund's sub-investment adviser.Helen Potter, Vassilis Dagioglu, James Stavena, and Torrey Zaches serve as the fund's primary portfolio managers, positions they have held since the fund's inception.Ms. Potter, Mr. Dagioglu and Mr. Stavena are each Managing Directors of Mellon Capital and Mr. Zaches is a Director of Mellon Capital. PURCHASE AND SALE OF FUND SHARES In general, the fund's minimum initial investment is $1,000 and the minimum subsequent investment is $100.You may sell your shares on any business day by mail, telephone or online at www.dreyfus.com. TAX INFORMATION The fund's distributions are taxable as ordinary income or capital gains, except when your investment is through an IRA, 401(k) plan or other tax-advantaged investment plan. PAYMENTS TO BROKER-DEALERS AND OTHER FINANCIAL INTERMEDIARIES If you purchase shares through a broker-dealer or other financial intermediary (such as a bank), the fund and its related companies may pay the intermediary for the sale of fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the fund over another investment.Ask your salesperson or visit your financial intermediary's website for more information. FUND DETAILS GOAL AND APPROACH The fund seeks total return (consisting of capital appreciation and income) that approximates or exceeds the total return of a diversified portfolio of hedge funds included in the HFRI Fund Weighted Composite Index (HFRI Index).The fund's investment objective is non-fundamental and may be changed by the fund's board without shareholder approval, upon 60 days' prior notice to shareholders.To pursue its goal, the fund follows a hedge fund beta replication strategy designed to provide investment exposure to a diversified portfolio of hedge funds included in the HFRI Index, combined with a managed futures replication strategy designed to mitigate the downside risks of its hedge fund beta replication strategy.The fund normally will use extensively derivative instruments, particularly futures, options, swaps and forward contracts, on U.S. and non-U.S. equity and fixed income securities, securities indices, currencies, commodities and other instruments.The HFRI Index consists only of hedge funds.The fund does not invest in hedge funds. In selecting investments to approximate the total return of a diversified portfolio of hedge funds included in the HFRI Index, the fund's portfolio managers first estimate the market exposures (or betas) that drive the aggregate returns of those hedge funds.The HFRI Index is a fund-weighted (equal-weighted) index designed to measure the total returns (net of fees) of the approximately 2,000 hedge funds that comprise the Index.Constituent funds must have either $50 million under management or a track record of greater than 12 months.These hedge funds employ various investment styles that are reflected in the HFRI Index under four main categories — equity hedged, event-driven, macro, and relative value — each of which is comprised of multiple sub-strategies.The "equity hedged" category includes funds that maintain both long and short positions primarily in equity and equity derivative securities.The "event-driven" category includes funds that maintain positions in companies currently orexpected to be involved in corporate transactions such as mergers, restructurings, tender offers, shareholder buybacks, debt exchanges, securities issuances or other capital structure adjustments.The "macro" category includes funds that use a broad range of strategies predicated on movements in underlying economic variables and the impact they have on equity, fixed income, currency and commodity markets.The "relative value" category includes funds that use a broad range of strategies predicated on realization of a valuation discrepancy in the relationship among multiple securities. On a monthly basis, the portfolio managers review data (which is as of the prior month-end) from the four main categories in the HFRI Index to seek to identify the beta categories that contributed to the aggregate returns of the HFRI Index.These beta categories currently include U.S. equities, non-U.S. equities, bonds, currencies, and alternative investments, such as commodities and short volatility strategies.The portfolio managers use a proprietary statistical model that calculates the exposure to certain common factors for each beta category to replicate the returns of the HFRI Index.These common factors, which may change over time, currently include certain equity indices, U.S. Treasuries, commodities and short volatility indices, and G-10 currencies. In selecting investments to mitigate the downside risks of the fund's hedge fund beta replication strategy, the fund's portfolio managers first estimate the beta exposures that drive the aggregate returns of a diversified group of commodity trading advisors.Commodity trading advisors are registered with the Commodity Futures Trading Commission and generally actively trade futures and options on futures to manage portfolios.On a monthly basis, the portfolio managers review data (which is as of the prior month-end) from commodity trading advisors that use momentum or long volatility strategies managing funds included in the HFRI Index to seek to identify the beta categories that contributed to the aggregate returns of those commodity trading advisors.These beta categories currently include equities, bonds, currencies, and commodities.The portfolio managers use a proprietary statistical model that calculates the exposure to certain common factors for each beta category to replicate the returns of these commodity trading advisors.These common factors, which may change over time, currently include certain equity indices, certain bonds, G-10 and other currencies, and commodities. To determine the allocation of fund assets to the hedge fund beta replication strategy and managed futures replication strategy, the portfolio managers use a proprietary macro risk allocation model.This tactical model is designed to shift risk dynamically between hedge funds and managed futures based on financial and leading macroeconomic indicators.These indicators include macroeconomic data on housing, manufacturing and employment, and financial data such as term spreads, corporate spreads and equity volatility.The investment process assumes that the beta exposure of hedge funds as an asset class exposes them to systematic market risk, which can adversely affect their performance during periods of high market volatility.Managed futures are considered to be negatively correlated to stock markets.Accordingly, to seek to exceed the investment returns of hedge funds as an asset class, as represented by the HFRI Index, during periods of high market volatility and risk aversion, the fund can be expected to tactically allocate to managed futures.Depending on market conditions, the fund's asset weight to managed futures replication may range between 0% and 50%.On a monthly basis, the portfolio managers apply the proprietary statistical models to available data (which is as of the prior month-end) on hedge funds and commodity trading advisors included in the HFRI Index to dynamically adjust the respective common factors.The portfolio managers then apply the macro risk allocation model to determine the suitable allocation weights to hedge fund beta replication exposure versus managed futures replication.No other inputs are used in the calculation of the replication factor weights. The fund's portfolio managers implement the fund's investment process and gain beta exposures to specific asset classes using primarily a combination of long or short positions in equity index futures and options, U.S. Treasury and foreign sovereign bond futures, currency forward contracts,commodity and commodity index futures, and index total rate of return swaps.The fund's portfolio managers decide how to attain the exposures to specific asset classes by trading such derivative instruments.Futures contracts generally are standardized, exchange-traded contracts that provide for the sale or purchase of a specified financial instrument or currency at a future time at a specified price.An index future generally obligates the Fund to pay or receive an amount of cash equal to a fixed dollar amount specified in the futures contract multiplied by the difference between the settlement price of the contract and the value of the index based on the prices of the securities that comprise the index.An option on a futures contract gives the purchaser the right (and the writer of the option the obligation) to assume a position in a futures contract at a specified exercise price within a specified period of time.The fund may engage in futures transactions on both U.S. and foreign exchanges.A forward contract involves an obligation to purchase or sell a specific currency at a future date at a price set at the time of the contract.Total return swaps are contracts or agreements that give the fund the right to receive the appreciation in the value of a specified security, index, currency or other instrument in return for a fee paid to the counterparty, which typically is an agreed upon interest rate.If the underlying asset in a total return swap declines in value over the term of the swap, the fund also may be required to pay the dollar value of that decline to the counterparty.The fund also may invest in structured notes (i.e., specially designed debt instruments whose return is determined by reference to an index, security or commodity); exchange-traded funds (ETFs), such as those that are designed to track the performance of an index; exchange-traded notes (ETNs), which are debt securities typically designed to track the performance of an index; and equity and fixed-income securities.The fund expects that it may hold a significant portion of its assets in U.S. government securities, short-term and high quality debt securities, money market instruments, cash and other cash equivalents to collateralize its derivatives positions. The fund may "sell short" securities and other instruments.The portfolio managers, however, intend to employ financial instruments, such as futures, options, forward contracts, swaps and other derivative instruments, as an alternative to selling a security short.Short-selling is considered "leverage" and may involve substantial risk.The fund also may engage in short-selling for hedging purposes, such as to limit exposure to a possible market decline in the value of its portfolio securities. The fund also may gain exposure to the performance of commodity markets through investments in Dynamic Alternatives Fund Ltd., a wholly-owned and controlled subsidiary of the fund organized under the laws of the Cayman Islands.The fund may invest up to 25% of its total assets in the subsidiary, which has the same investment adviser and sub-investment adviser as the fund.The subsidiary invests in commodity index-linked securities and other commodity-linked securities and derivative instruments, including futures, options and swap contracts, and structured notes, that provide exposure to the commodity markets.The subsidiary also will invest in other instruments, including fixed-income securities, for investment or as collateral for its derivatives positions.One of the requirements for favorable tax treatment as a regulated investment company is that the fund derive at least 90% of its gross income from certain qualifying sources of income.The Internal Revenue Service has issued a revenue ruling which holds that income derived from a fund's direct investment in commodity-linked swaps and other similar commodity-linked derivative instruments is not qualifying income.Investments in the subsidiary are intended to provide the fund with exposure to the returns of commodities markets within the limitations of the federal tax requirements that apply to the fund.The subsidiary will be subject to the same investment restrictions and limitations and will follow the same compliance policies and procedures as the fund.While the subsidiary has its own board responsible for overseeing the operations of the subsidiary, the fund's chief compliance officer oversees implementation of the subsidiary's policies and procedures.The subsidiary, unlike the fund, may invest without limitation in commodity-linked securities and derivative instruments.To the extent the subsidiary invests in such commodity-linked securities and derivative instruments, it will comply with the same asset coverage requirements that are applicable to the fund's transactions in derivatives under the Investment Company Act of 1940, as amended (1940 Act). The HFRI Index is a trademark of Hedge Fund Research Inc. (HFR) and has been licensed for use by The Dreyfus Corporation (Dreyfus) in connection with the fund. HFR makes no recommendation orrepresentation regarding the fund or the advisability of investing in the fund. INVESTMENT RISKS The fund's principal risks are discussed below.An investment in the fund is not a bank deposit.It is not insured or guaranteed by the FDIC or any other government agency.It is not a complete investment program.The value of your investment in the fund will fluctuate, sometimes dramatically, which means you could lose money. Because of the fund's extensive use of derivative instruments, the fund will be subject to many of the risks below indirectly through its derivative transactions rather than directly through investment in the actual securities themselves. · Derivatives risk.A small investment in derivatives could have a potentially large impact on the fund's performance.The use of derivatives involves risks different from, or possibly greater than, the risks associated with investing directly in the underlying assets.Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the fund's other investments.Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments' terms.Many of the regulatory protections afforded participants on organized exchanges, such as the performance guarantee of an exchange clearing house, are not available in connection with over-the-counter (OTC) derivative transactions, such as foreign currency transactions and total return swaps.Certain types of derivatives,including OTC derivative transactions, involve greater risks than the underlying obligations because, in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk and pricing risk.The derivatives in which the fund may invest may be issued by companies in the financial services sector, including the banking, brokerage and insurance sectors.As a result, events affecting the financial services sector may cause the fund's net asset value per share to fluctuate. Additionally, some derivatives involve economic leverage, which could increase the volatility of these investments as they may fluctuate in value more than the underlying instrument.The fund may be required to segregate liquid assets, or otherwise cover its obligations, relating to the fund's transactions in derivatives.The fund will set aside liquid assets in an amount equal to the fund's daily marked-to-market net obligation (i.e., the fund's daily net liability) under futures contracts or forward contracts that are contractually required to cash settle.For futures contracts or forward contracts that are not contractually required to cash settle, the fund must set aside liquid assets equal to such contracts' full notional value (generally, the total numerical value of the asset underlying a future or forward contract at the time of valuation) while the positions are open.By setting aside assets equal to only its net obligations under cash-settled futures and forward contracts, the fund may employ leverage to a greater extent than if the fund were required to segregate assets equal to the full notional value of such contracts. · Leveraging risk.The use of leverage, such as entering into futures contracts and forward currency contracts, engaging in forward commitment transactions, and engaging in reverse repurchase agreements, may magnify the fund's gains or losses.Because many derivatives have a leverage component, adverse changes in the value or level of the underlying asset, reference rate or index can result in a loss substantially greater than the amount invested in the derivative itself.Certain derivatives have the potential for unlimited loss, regardless of the size of the initial investment. · Alternative asset categories and investment strategies risk.The fund does not invest in hedge funds.The fund, however,seeks investment exposure to the asset categories and investment strategies that drive the aggregate returns of a diversified portfolio of hedge funds and commodity trading advisors included in the HFRI Index.Hedge funds are typically unregulated private investment pools available only to certain qualified investors.They are often illiquid and highly leveraged, and invest in asset categories or utilize investment strategies that may be alternative or non-traditional and highly volatile.Accordingly, investors should consider purchasing shares of the fund only as part of an overall diversified portfolio and should be willing to assume the risks of potentially significant fluctuations in the value of fund shares. · Index/tracking error risk.The fund is not an index fund.The fund, however, follows a hedge fund beta replication strategy combined with a managed futures replication strategy designed to provide investment exposure to a diversified group of hedge funds and commodity trading advisors included in the HFRI Index.The HFRI Index may not provide an accurate representation of hedge fund returns or the returns of commodity trading advisors managing funds using momentum or long volatility strategies.The HFRI Index is based on an assessment of historical data related to volatility and returns.To the extent that data turns out not to be predictive of future events, the returns of the HFRI Index may deviate from the returns of hedge funds generally or the returns of those commodity trading advisors.Even if the HFRI Index provides an accurate representation of hedge fund returns generally and the returns of such commodity trading advisors, because the fund's investment process is based on an assessment of historical data related to the HFRI Index, the fund's performance may not replicate the returns of the HFRI Index or the returns of those commodity trading advisors included in the HFRI Index during any period of time.For example, the fund may not be able to replicate the relevant returns of the HFRI Index or commodity trading advisors because of the failure of the fund's proprietary models or the inability of the fund's portfolio managers to replicate such returns using primarily derivative instruments and because of differences in volatility between the fund's portfolio and the returns of the HFRI Index.Moreover, regulatory constraints, such as limitations with respect to leverage and the fund's investments in illiquid securities, or certain tax related concerns, may prevent the fund from engaging in certain strategies or investing in instruments that are directly linked to hedge fund returns.The returns of the fund may differ significantly from the returns of hedge funds generally or the returns of the HFRI Index and commodity trading advisors. · Management risk.Management risk is the risk that the investment process used by the fund's portfolio managers could fail to achieve the fund's investment goal and cause your fund investment to lose value.The fund's performance attributable to its hedge fund beta replication strategy may not correlate to that of the HFRI Index because the strategy may not successfully identify or be able to replicate the common factors that drive the aggregate returns of the HFRI Index.Similarly, the fund's performance attributable to its managed futures replication strategy may not correlate to that of commodity trading advisors managing funds using momentum or long volatility strategies because the strategy may not successfully identify or be able to replicate the common factors that drive the aggregate returns of those commodity trading advisors.In addition, there can be no assurance that the actual allocation weights to hedge fund beta replication exposure versus managed futures replication will be effective in achieving the fund's goal.Accordingly, the fund should be considered a speculative investment entailing a high degree of risk and is not suitable for all investors. · Credit risk.Failure of an issuer or guarantor of a fixed-income security, or the counterparty to a derivatives transaction, to make timely interest or principal payments or otherwise honor its obligations, could cause the fund to lose money.Similarly, a decline or perception of a decline in the credit quality of a bond can cause the bond's price to fall, potentially lowering the fund's share price. · Commodity sector risk.Exposure to the commodities markets may subject the fund to greater volatility than investments in traditional securities.The values of commodities and commodity-linked investments are affected by events that might have less impact on the values of stocks and bonds.Investments linked to the prices of commodities are considered speculative.Prices of commodities and related contracts may fluctuate significantly over short periods for a variety of factors, including: changes in supply and demand relationships, weather, agriculture, trade, fiscal, monetary and exchange control programs, disease, pestilence, acts of terrorism, embargoes, tariffs and international economic, political, military and regulatory developments.The commodity markets are subject to temporary distortions or other disruptions due to a variety of factors, including the lack of liquidity in the markets, the participation of speculators and government regulation and intervention.U.S. futures exchanges and some foreign exchanges have regulations that limit the amount of fluctuation in futures contract prices, which may occur during a single business day.These limits are generally referred to as "daily price fluctuation limits" and the maximum or minimum price of a contract on any given day as a result of these limits is referred to as a "limit price."Once the limit price has been reached in a particular contract, no trades may be made at a different price.Limit prices have the effect of precluding trading in a particular contract or forcing the liquidation of contracts at disadvantageous times or prices.These circumstances could adversely affect the value of the commodity-linked investments. · Subsidiary risk.By investing in the subsidiary, the fund will be indirectly exposed to the risks associated with the subsidiary's investments.The derivatives and other investments held by the subsidiary are generally similar to those that are permitted to be held by the fund and are subject to the same risks that apply to similar investments if held directly by the fund.These risks are described elsewhere in this prospectus.The subsidiary is not registered under the 1940 Act and, except as otherwise noted in this prospectus, is not subject to the investor protections of the 1940 Act.As an investor in the subsidiary, the fund does not have all of the protections offered to investors by the 1940 Act.The fund, however, wholly owns and controls the subsidiary, and the subsidiary is managed by the fund's investment adviser.Changes in the laws of the United States or the Cayman Islands could prevent the fund or the subsidiary from operating as described in this prospectus and could negatively affect the fund and its shareholders.In addition, the Cayman Islands currently does not impose any income, corporate, capital gain or withholding taxes on the subsidiary.If this were to change and the subsidiary was required to pay Cayman Island taxes, the investment returns of the fund would be adversely affected. · Foreign investment risk.To the extent the fund has investment exposure to foreign markets, the fund's performance will be influenced by political, social and economic factors affecting investments in foreign issuers.Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. · Emerging market risk.Emerging markets tend to be more volatile than the markets of more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries.The securities of issuers located or doing substantial business in emerging markets are often subject to rapid and large changes in price.In particular, countries with emerging markets may have relatively unstable governments, present the risk of sudden adverse government or regulatory action and even nationalization of businesses, restrictions on foreign ownership, on prohibitions of repatriation of assets, and may have less protection of property rights than more developed countries.The economies of countries with emerging markets may be based predominantly on only a few industries, may be highly vulnerable to changes in local or global trade conditions, and may suffer from extreme debt burdens or volatile inflation rates.Local securities markets may trade a small number of securities and may be unable to respond effectively to increases in trading volume, potentially making prompt liquidation of substantial holdings difficult.Transaction settlement and dividend collection procedures also may be less reliable in emerging markets than in developed markets. · Foreign currency risk.Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged.Currency rates in foreign countries may fluctuate significantly over short periods of time.A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in such currencies.Foreign currencies also are subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government controls. · Market sector risk.The fund may significantly overweight or underweight certain companies, industries or market sectors, which may cause the fund's performance to be more or less sensitive to developments affecting those companies, industries or sectors. · Liquidity risk.When there is little or no active trading market for specific types of securities, it can become more difficult to sell the securities at or near their perceived value.In such a market, the value of such securities and the fund's share price may fall dramatically.Investments in foreign securities tend to have greater exposure to liquidity risk than domestic securities.Liquidity risk also exists when a particular derivative instrument is difficult to purchase or sell.If a derivative transaction is particularly large or if the relevant market is illiquid (as is the case with many privately negotiated derivatives), it may not be possible to initiate a transaction or liquidate a position at an advantageous time or price. · Issuer risk.The value of a security may decline for a number of reasons, which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuer's products or services. · Market risk.The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally.A security's market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. · Interest rate risk.Prices of bonds tend to move inversely with changes in interest rates.Typically, a rise in rates will adversely affect bond prices and, accordingly, the fund's share price.The longer the effective maturity and duration of the fund's portfolio, the more the fund's share price is likely to react to interest rates. · Call risk.Some bonds give the issuer the option to call, or redeem, the bonds before their maturity date.If an issuer "calls" its bond during a time of declining interest rates, the fund might have to reinvest the proceeds in an investment offering a lower yield, and therefore might not benefit from any increase in value as a result of declining interest rates.During periods of market illiquidity or rising interest rates, prices of "callable" issues are subject to increased price fluctuation. · ETF risk.ETFs typically trade on a securities exchange and their shares may, at times, trade at a premium or discount to their net asset values.In addition, an ETF may not replicate exactly the performance of the benchmark index it seeks to track for a number of reasons, including transaction costs incurred by the ETF, the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weighting of securities (or commodities) or the number of securities (or commodities) held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses.The fund may invest in ETFs that are not registered under the 1940 Act, including commodity pools registered under the Commodity Exchange Act.The fund will incur brokerage costs when purchasing and selling shares of ETFs. · ETN risk.ETNs are debt securities that combine certain aspects of ETFs and bonds.ETNs are not investment companies and thus are not regulated under the 1940 Act.ETNs, like ETFs, are traded on stock exchanges and generally track specified market indexes, and their value depends on the performance of the underlying index and the credit rating of the issuer.ETNs may be held to maturity, but unlike bonds there are no periodic interest payments and principal is not protected. · Government securities risk.Not all obligations of the U.S. government, its agencies and instrumentalities are backed by the full faith and credit of the U.S. Treasury.Some obligations are backed only by the credit of the issuing agency or instrumentality, and in some cases there may be some risk of default by the issuer.Any guarantee by the U.S. government or its agencies or instrumentalities of a security held by the fund does not apply to the market value of such security or to shares of the fund itself.In addition, because many types of U.S. government securities trade actively outside the United States, their prices may rise and fall as changes in global economic conditions affect the demand for these securities. · Foreign government obligations and securities of supra-national entities risk.To the extent the fund has investment exposure to the sovereign debt of emerging market countries, it will be exposed to the direct or indirect consequences of political, social or economic changes in the countries that issue the securities or in which the issuers are located.The ability and willingness of sovereign obligors in emerging market countries or the governmental authorities that control repayment of their external debt to pay principal and interest on such debt when due may depend on general economic and political conditions within the relevant country.Certain countries in which the fund may invest have historically experienced, and may continue to experience, high rates of inflation, high interest rates and extreme poverty and unemployment.Many of these countries also are characterized by political uncertainty or instability.Additional factors which may influence the ability or willingness to service debt include a country's cash flow situation, the availability of sufficient foreign exchange on the date a payment is due, the relative size of its debt service burden to the economy as a whole and its government's policy towards the International Monetary Fund, the International Bank for Reconstruction and Development and other international agencies.The ability of a foreign sovereign obligor to make timely payments on its external debt obligations also will be strongly influenced by the obligor's balance of payments, including export performance, its access to international credits and investments, fluctuations in interest rates and the extent of its foreign reserves.A governmental obligor may default on its obligations. · Short sales risk.The fund may make short sales, which may involve substantial risk and "leverage."Short sales expose the fund to the risk that it will be required to "cover" the short position at a time when the underlying instrument has appreciated in value, thus resulting in a loss to the fund. · Non-diversification risk.The fund is non-diversified, which means that a relatively high percentage of the fund's assets may be invested in a limited number of issuers.Therefore, the fund's performance may be more vulnerable to changes in the market value of a single issuer or group of issuers and more susceptible to risks associated with a single economic, political or regulatory occurrence than a diversified fund. · Tax risk.As a regulated investment company (RIC), the fund must derive at least 90% of its gross income for each taxable year from sources treated as "qualifying income" under the Internal Revenue Code of 1986, as amended.The fund intends to achieve exposure to currency markets primarily through entering into forward currency contracts.Although foreign currency gains currently constitute qualifying income, the Treasury Department has the authority to issue regulations excluding from the definition of "qualifying income" a RIC's foreign currency gains not "directly related" to its "principal business" of investing in stock or securities (or options and futures with respect thereto).Such regulations might treat gains from some of the fund's foreign currency-denominated positions as not qualifying income. The fund may gain exposure to commodity markets through investments in commodity-linked derivative instruments, including commodity options and futures, and commodity index-linked structured notes and swap agreements.The fund also may gain exposure indirectly to commodity markets by investing in the subsidiary.The fund has applied for and expects to receive from the Internal Revenue Service (IRS) a private letter ruling confirming that income from the fund's investment in the subsidiary will constitute "qualifying income" for purposes of the 90% income test described above.The IRS has issued several private letter rulings to this effect in similar circumstances.The tax treatment of commodity-linked notes and other commodity-linked derivatives and the fund's investment in the subsidiary may be adversely affected by future legislation, Treasury regulations or guidance issued by the IRS that could affect the character, timing or amount of the fund's taxable income or any gains and distributions made by the fund. · Other potential risks.Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities, or hold cash.Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market.During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the fund's after-tax performance. The fund has claimed an exclusion from the definition of commodity pool operator under the Commodity Exchange Act and, therefore, is not subject to registration or regulation as a commodity pool operator under the Commodity Exchange Act. MANAGEMENT The investment adviser for the fund is Dreyfus, 200 Park Avenue, New York, New York 10166.Founded in 1947, Dreyfus manages approximately $310 billion in 189 mutual fund portfolios.The fund has agreed to pay Dreyfus a management fee at the annual rate of 1.00% of the fund's average daily net assets.Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets.BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team.BNY Mellon has more than $22.3 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $12 trillion in outstanding debt.Additional information is available at www.bnymellon.com. The Dreyfus asset management philosophy is based on the belief that discipline and consistency are important to investment success.For each fund, Dreyfus seeks to establish clear guidelines for portfolio management and to be systematic in making decisions.This approach is designed to provide each fund with a distinct, stable identity. Dreyfus has engaged its affiliate, Mellon Capital Management Corporation (Mellon Capital), located at 50 Fremont Street, Suite 3900, San Francisco, California 94105, to serve as the fund's sub-investment adviser.As of December 31, 2009, Mellon Capital had approximately $178 billion in assets under management.Mellon Capital, subject to Dreyfus' supervision and approval, provides investment advisory assistance and research and the day-to-day management of the fund's investments. Helen Potter, Vassilis Dagioglu, James Stavena, and Torrey Zaches serve as the fund's primary portfolio managers, positions they have held since the fund's inception.Ms. Potter is a Managing Director of Mellon Capital, where she has been employed since 1996, and manages global and domestic asset allocation products for Mellon Capital.She has managed investment portfolios for Mellon Capital since 1996.Mr. Dagioglu is a Managing Director of Mellon Capital, where he has been employed since 1999, and currently co-manages a team of portfolio managers implementing Mellon Capital's global asset allocation strategies and is responsible for the design and implementation of global portfolio management analytical systems.Mr. Stavena is a Managing Director of Mellon Capital, where he has been employed since 1998, and currently oversees a team of portfolio managers responsible for global asset allocation, currency overlay and enhanced tactical asset allocation strategies.Mr. Zaches is a Director of Mellon Capital, where he has been employed since 1998, and currently oversees a team of portfolio managers covering currency and global asset allocation portfolios. The fund's Statement of Additional Information (SAI) provides additional portfolio manager information, including compensation, other accounts managed, and ownership of fund shares. Dreyfus also is the investment adviser for the subsidiary and has engaged Mellon Capital to serve as the subsidiary's sub-investment adviser.Mellon Capital, subject to Dreyfus' supervision and approval, provides investment advisory assistance and research and the day-to-day management of the subsidiary's investments.In managing the subsidiary's portfolio, Dreyfus and Mellon Capital are subject to the same investment management policies and restrictions that apply to the management of the fund and, in particular, to the requirements relating to portfolio leverage, liquidity and valuation.The subsidiary also will be managed pursuant to compliance policies and procedures that are the same, in all material respects, as the policies and procedures adopted by the fund.While the subsidiary has its own board responsible for overseeing the operations of the subsidiary, the fund's chief compliance officer oversees implementation of the subsidiary's policies and procedures and makes periodic reports to the fund's board regarding the subsidiary's compliance with its policies and procedures.The subsidiary's advisory contracts will be subject to the same regulatory requirements applicable to the fund's contracts.The subsidiary has agreed to pay Dreyfus a management fee at the annual rate of 1.00% of the subsidiary's average daily net assets.Dreyfus has contractually agreed, for so long as the fund invests in the subsidiary, to waive the management fee it receives from the fund in an amount equal to the management fee paid to Dreyfus by the subsidiary.This undertaking may not be terminated unless Dreyfus obtains the prior approval of the fund's board.The subsidiary, like the fund, also will bear expenses incurred in connection with the custody, transfer agency, legal and audit services that it receives.The subsidiary's financial statements will be included in the fund's annual (which will include the subsidiary's full audited financial statements) and semi-annual (which will include the subsidiary's unaudited financial statements) reports provided to shareholders. MBSC Securities Corporation (MBSC), a wholly-owned subsidiary of Dreyfus, serves as distributor of the fund and for the other funds in the Dreyfus Family of Funds.Any Rule 12b-1 fees and shareholder services fees are paid to MBSC for financing the sale and distribution of fund shares and for providing shareholder account service and maintenance, respectively.Dreyfus or MBSC may provide cash payments out of its own resources to financial intermediaries that sell shares of funds in the Dreyfus Family of Funds or provide other services.Such payments are separate from any sales charges, 12b-1 fees and/or shareholder services fees or other expenses paid by a fund to those intermediaries.Because those payments are not made by fund shareholders or the fund, the fund's total expense ratio will not be affected by any such payments.These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, recordkeeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary.Cash compensation also may be paid from Dreyfus' or MBSC's own resources to intermediaries for inclusion of a fund on a sales list, including a preferred or select sales list or in other sales programs.These payments sometimes are referred to as "revenue sharing."From time to time, Dreyfus or MBSC also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations.In some cases, these payments or compensation may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you.Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. The fund, Dreyfus, Mellon Capital and MBSC have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund.Each code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the code's preclearance and disclosure procedures.The primary purpose of the respective code is to ensure that personal trading by employees does not disadvantage any Dreyfus-managed fund. SHAREHOLDER GUIDE CHOOSING A SHARE CLASS The fund is designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan.Third parties with whom you open a fund account may impose policies, limitations and fees that are different from those described in this prospectus.Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, C and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class.It is important to remember that any contingent deferred sales charge (CDSC) or Rule 12b-1 fees have the same purpose as the front-end sales charge:to compensate the distributor for concessions and expenses it pays to dealers and financial institutions in connection with the sale of fund shares.A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends.Because the Rule 12b-1 fee is paid out of the fund's assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices.When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. A complete description of these classes follows.You should review these arrangements with your financial representative before determining which class to invest in. Class
